Citation Nr: 0418653	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  94-44 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for drug and alcohol abuse 
as secondary to service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from July 1964 to July 
1967.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 rating 
decision which, inter alia, denied entitlement to service 
connection for drug and alcohol abuse as secondary to 
service-connected post-traumatic stress disorder (PTSD).  In 
a March 1997 decision, the Board determined that service 
connection was not established for drug and alcohol abuse as 
secondary to service-connected PTSD.  The appellant appealed 
the March 1997 decision to the United States Court of Appeals 
for Veterans Claims (Court).  

Pursuant to a joint motion of the parties, the Court, in an 
Order dated in October 1998, vacated the March 1997 Board 
decision and remanded the matter to the Board for 
readjudication. 

Thereafter, in a September 2000 decision, the Board again 
denied the claim for service connection for drug and alcohol 
abuse as secondary to service-connected PTSD.  The Office of 
General Counsel, on behalf of the Secretary, and the 
appellant filed a joint motion for remand and stay of further 
proceedings in this matter in January 2002.  This motion was 
predicated upon deficiencies in the Board's September 2000 
decision.  The Court issued an order in January 2002, 
vacating and remanding the case to the Board for further 
proceedings.  In additional briefing by the appellant, 
received in June 2002, the notice and duty to assist 
provisions of the Veterans Claims Assistance Act were 
addressed relative to the instant claim.
 

REMAND

A review of the record discloses that during the pendency of 
the appeal, the Board undertook additional evidentiary 
development pursuant to authority provided by 38 C.F.R. § 
19.9(a)(2) (2002).  However, a subsequent decision of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held 38 C.F.R. 
§ 19.9(a)(2) to be invalid because it permitted the Board to 
consider additional evidence without having to return the 
case to the RO for initial consideration of that evidence.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In July 2003, the 
appellant was notified of the court decision and of the 
Board's action in this matter, to remand the case to the RO 
for review of the additional evidence received in this 
matter.  A Supplemental Statement of the Case was thereafter 
issued in July 2003.

The Board finds that this matter must again be remanded to 
the RO to address a procedural matter.  The appellant has not 
been advised concerning regulatory notice requirements 
pursuant to the Veterans Claims Assistance Act (VCAA), 
enacted during the pendency of the appeal.
  
The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In consideration of the above, the Board finds that 
additional development is thus required prior to a review of 
the claim.  See 38 U.S.C.A. § 5103A (West 2002).  
Additionally, the appellant should be given the opportunity 
to submit additional evidence and argument.  In this regard, 
the VA must ensure that it fulfilled its duty to notify the 
appellant of the evidence necessary to substantiate his 
claim.  See 38 U.S.C.A. § 5103 (West 2002).  The VA should 
assist the appellant in these matters prior to the Board's 
review.  See also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

In view of the foregoing, the Board must remand the case to 
ensure that the appellant is afforded all due process of law 
considerations.  While the Board is mindful of and regrets 
the delay attendant to the remand of this case, it recognizes 
that due process considerations require such action.  In 
accordance with the statutory duty to assist in the 
development of evidence pertinent to this claim, this case is 
REMANDED for further action, as specified below:

The RO must review the claims file and ensure 
that all obligations under the Veterans 
Claims Assistance Act of 2000 (VCAA) have 
been satisfied.  38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The RO 
should request the veteran to "provide any 
evidence in [his] possession that pertains to 
the claim."  See 38 C.F.R. § 3.159(b).

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




